Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 4-30-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions

3.	Applicant’s election of Group I in the reply filed on 2-15-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-15-22.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0154722 to van den Berg et al. in view of U.S. Patent Application Publication No. 2012/0206598 to Hanafusa et al.
Referring to claim 1, van den Berg et al. discloses a display control device comprising, a display control unit – at 122,126, configured to perform control such that an image corresponding to a state of a management target object – at 2, is displayed at a position having a predetermined positional relation with a position of the management target object – see figures 1 and 3 where the display – at 126 is in a predetermined location of the user and the position of imaging units – at 100 are in fixed predetermined locations as seen in figure 1 and see paragraphs [0024] and [0051]-[0052] detailing position of the target object and determining the position of the target object, wherein, in a case in which the image is selected, the display control unit – at 122,126, controls guidance display of guiding the user to visually recognize a 
Referring to claim 2, van den Berg et al. as modified by Hanafusa et al. further discloses the management target object is a farm animal – see at 2 in figure 1 of van den Berg et al.
Referring to claim 3, van den Berg et al. as modified by Hanafusa et al. further discloses a communication unit – at 1 of Hanafusa et al., configured to transmit confirmation result input data in response to a confirmation result input of the confirmation part by the user after the guidance display is performed – see figures 1a-1d and paragraphs [0027] thru [0035] of Hanafusa et al. where the unit – at 1 is at least capable of transmitting data after the user is aware of a state of the target object, wherein the transmitted confirmation result input data is recorded in association with identification information identifying the farm animal – see for example paragraphs [0074] thru [0076] of Hanafusa et al. where data can be recorded and the target object/animal can be identified. Therefore it would have been obvious to one of ordinary skill in 
Referring to claim 4, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit controls display of an icon image corresponding to a state category as the image – see for example paragraphs [0082]-[0083] of Hanafusa et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Berg eta l. and add the display controls of Hanafusa et al., so as to yield the predictable result of allowing the user to automatically control operation of the device as desired.
Referring to claim 5, van den Berg et al. as modified by Hanafusa et al. further discloses  the display control unit performs control such that the image is displayed for a management target object satisfying a first condition among a plurality of the management target objects – see for example paragraphs [0037]-[0039] of van den Berg et al., and restricts display of the image for the management target object which is in a state in which a second condition different from the first condition is satisfied – see for example paragraphs [0037]-[0039] of van den Berg et al.
Referring to claim 6, van den Berg et al. as modified by Hanafusa et al. further discloses a display configured to display an image corresponding to the state of the management target object – see at 1 in figures 1a-1d of Hanafusa et al., a housing including the display and configured to be disposed on the user – see at 1 in figure 1a of Hanafusa et al., and a non-contact type sensor configured to detect a selection manipulation of the image corresponding to the state of the management target object – see for example at 14,15 of Hanafusa et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the display of Hanafusa et al., so as to yield the predictable 
Referring to claim 7, van den Berg et al. as modified by Hanafusa et al. further discloses the non-contact sensor detects at least one of a gesture of the user – see at 15 of Hanafusa et al., a line of sight of the user – see at 15 of Hanafusa et al., or a voice command of the user – see at 14 of Hanafusa et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the display of Hanafusa et al., so as to yield the predictable result of  allowing the user to automatically control operation of the device as desired.
Referring to claim 8, van den Berg et al. as modified by Hanafusa et al. further discloses wherein, in a case in which the confirmation part is not located in the field of view, the display control unit controls auxiliary guidance display of encouraging the user to move to a position at which the confirmation part is able to be visually recognized – see for example paragraphs [0037] thru [0047] of van den Berg et al. and see for example paragraphs [0051] thru [0054] of Hanafusa et al.
Referring to claim 9, van den Berg et al. as modified by Hanafusa et al. further discloses in a case in which the confirmation part is located in the field of view, the display control unit controls highlighting display for the confirmation part as the guidance display – see for example 
Referring to claim10, van den Berg et al. as modified by Hanafusa et al. further discloses in a case in which a distance between the management target object and the user is larger than a predetermined distance, the display control unit controls display of a still image or a moving image associated with the state – see paragraphs [0024] and [0051]-[0052] of van den Berg et al. detailing positions and distanced with respect to the target object and see paragraphs [0051] thru [0054] of Hanafusa et al.
Referring to claim 11, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit controls display of the image in accordance with a display state corresponding to a priority of the state – see display and image controls – at 110,122,126 of van den Berg et al. and see the displaying of states and priority of different states detailed in the six applications detailed in paragraphs [0037] thru [0047] of van den Berg et al.
Referring to claim 12, van den Berg et al. as modified by Hanafusa et al. further discloses the display control device includes a selection unit configured to select the image in a case in which a selection manipulation is performed in a state – see display controls – at 1 of Hanafusa et al. comprising a device at least capable of selecting images as seen in figures 1a-1d. van den Berg et al. as modified by Hanafusa et al. does not disclose selection manipulation is performed with a pointer that is located at a position of the image or a position near the image. However, it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the selection performed with a pointer located at or near the image, so as to yield the predictable result of allowing the user to better determine objects in the image as desire.

Referring to claim 14, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit controls display of information indicating display or non-display of the image for each state – see at 122,126 in figures 1-3 of van den Berge et al. and – see at 1 and figures 1a-1d of Hanafusa et al.
Referring to claim 15, van den Berg et al. as modified by Hanafusa et al. further discloses in a case in which a state of the management target object corresponds to a position or an action of the user, the display control unit controls display of an image corresponding to the state – see the six applications detailed in paragraphs [0037] thru [0047] of van den Berg et al. and see paragraphs [0051] thru [0057] of Hanafusa et al.
Referring to claim 16, van den Berg et al. as modified by Hanafusa et al. further discloses in a case in which there is a plurality of states of the management target object, the display control unit selects predetermined states from a plurality of the states on a basis of a priority of each of the plurality of states and controls display of an image corresponding to each of the 
Referring to claim 17, van den Berg et al. as modified by Hanafusa et al. further discloses the display control device includes a process control unit configured to control execution of a process, and the process includes at least one of a video call start process with another device, a
process of adding an ID of the management target object to a list, or a process of adding information indicating that there is no abnormality to the state of the management target object – see the display control – at 122,126 of van den Berg et al. and – see paragraphs [0037] thru [0047] of van den Berg et al. 
	Referring to claim 18, van den Berg et al. as modified by Hanafusa et al. further discloses a communication unit configured to transmit confirmation result input data from the user based on the guidance display to a server – see at 126 of van den Berg et al. and at 11 of Hanafusa et al. at least capable of connecting to a server via internet connections and see the sever detailed in paragraph [0066] of Hanafusa et al. van den Berg et al. as modified by Hanafusa et al. further discloses the control unit performs a learning process for estimating the state of the management target object on a basis of sensor data for the management of the target object – see at 100 and see paragraphs [0037] thru [0047] of van den Berg et al. and – see at 2 and paragraphs [0051] thru [0057] of Hanafusa et al., and the confirmation result input data is used as correct data by the control unit – see at 122,126 and paragraphs [0037] thru [0047] of van den Berg et al. and – see at 1 and paragraphs [0051] thru [0057] of Hanafusa et al. van den Berg et al. as modified by Hanafusa et al. does not disclose the server performs the learning process. However, it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as . 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to devices used to manage and/or control the actions of animals:
	U.S. Pub. No. 2007/0288249 to Rowe et al. – shows animal management device
	U.S. Pat. No. 7,370,606 to van der Lely et al. – shows animal management device
	U.S. Pub. No. 2010/0107985 to O’Hare – shows animal management device
	U.S. Pub. No. 2010/0236486 to Petersen – shows animal management device
	U.S. Pat. No. 8,305,220 to Gibson – shows animal management device
	U.S. Pub. No. 2013/0269618 to Song et al. – shows animal management device
	U.S. Pat. No. 8,642,262 to Stroman et al. – shows animal management device
	U.S. Pat. No. 8,746,175 to Andre - shows animal management device
	U.S. Pat. No. 9,538,729 to Yarden – shows animal management device
	U.S. Pat. No. 10,334,820 to Forster – shows animal management device 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643